UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
AHCENE ZEMIRI )
)
Petitioner, )
)
v. )

) Civil. Action No. 04-2046
BARACK OBAMA, President of the )
United States, et al., )
)
Respondents. )
)
)

ORDER

(February 9, 2009)

The Court held a closed-session Status Hearing in the above-captioned case on February
9, 2009. For the reasons stated on the record, it is, this 9th day of February, 2009, hereby

ORDERED that "exculpatory evidence" is defined as all reasonably available evidence
in the Government’s possession or any evidence that tends to materially undermine the evidence
that the Government intends to rely on its case-in-chief, including any evidence or information
that undercuts the reliability and/or credibility of the Government’s evidence (i.e., such as
evidence that casts doubt on a speaker’s credibility, evidence that undermines the reliability of a
witness’s identification of Petitioner, or evidence that indicates a statement is unreliable because
it is the product of abuse, torture, or mental or physical incapacity); it is further

ORDERED that Respondents shall disclose to Petitioner’s counsel, pursuant to Sections
I.D.I, I.E.l, and I.E.2 of the Case Management Order, as amended, all statements, in whatever
form, whether cumulative or not, that have not previously been disclosed, made by Petitioner,

Ahmed Ressarn, Mokhtar Haouari, or Abdel Ghani Meskini, relating to the statements attributed

to them in the F actual Return, if any. Respondents shall also disclose all exculpatory information
that has not previously been disclosed concerning these individuals. If no such documents exist,
Respondents shall so represent to Petitioner’s counsel, in writing; it is further

ORDERED that Respondents shall disclose to Petitioner’s counsel, pursuant to Section
I.E.l of the Case Management Order, as amended, whether Petitioner’s name appears on a list of
Guantanamo detainees whose interviews/interrogations were either videotaped or audiotaped. lf
Petitioner’s name appears on that list, Respondents shall either disclose the videotapes or
audiotapes of Petitioner to Petitioner’s counsel, or if such tapes are unavailable, Respondents
shall explain why they are unavailable. If Petitioner’s name does not appear on that list,
Respondents shall so represent to Petitioner’s counsel, in writing; it is further

ORDERED that Respondents shall disclose to Petitioner’s counsel, pursuant to Section
I.E.l of the Case Management Order, as amended, copies of two original, untranslated letters
from Petitioner to his wife. Petitioner’s counsel shall draft a letter to Respondents identifying the
two letters with specificity If copies of the two original, untranslated letters are unavailable,
Respondents shall so represent to Petitioner’s counsel, in writing; it is further

ORDERED that Respondents shall disclose to Petitioner’s counsel, pursuant to Sections
I.D.l and I.E.2 of the Case Management Order, as amended, all documents containing
exculpatory information concerning Petitioner or Ahrned Ressam that the Canadian Govemment
has previously provided to the United States Govemment. If such documents do not exist,
Respondents shall so represent to Petitioner’s counsel, in writing; it is further

ORDERED that Respondents shall disclose to Petitioner’s counsel, pursuant to Sections

I.D.l and I.E.2 of the Case Management Order, as amended, any cooperation agreement(s)

entered into between Ahmed Ressam and the United States Government relating to Ahmed
Ressam’s criminal prosecution or sentencing, and any correspondence between Ahmed Ressem
or his counsel and the United States Govemment relating to the same. Respondents shall also
disclose to Petitioner’s counsel any exculpatory information provided by the United States
Govemment to Mokhtar Haouari’s defense counsel in connection with the criminal prosecution
or sentencing of Mokhtar Haouari. If no such documents exist, Respondents shall so represent to
Petitioner’s counsel, in writing; it is further

ORDERED that the parties shall file a Joint Status Report on or before February l3,
2009, including dates by which Respondents anticipate being able to (l) ascertain the existence
of, (2) collect, and (3) disclose the documents identified above; and it is further

ORDERED that Petitioner’s Motion for Additional Discovery is GRANTED-IN-PART
as to the areas identified above, and DENIED-IN-PART as to the remainder of the motion.

SO ORDERED.
Date: February 9, 2009

/s/

COLLEEN KOLLAR-KOTELLY
United States District Judge